Title: To Benjamin Franklin from J. Nebon, 10 December 1783
From: Nebon, J.
To: Franklin, Benjamin


          
            
              Monseigneur
              St. Malo. 10e. Xbre 1783.
            
            J’ai l’honneur d’envoyer ci joint à votre Excellence une lettre que Mr Le Doctr. cooper m’avoit chargé de remettre En main propre; mes [mais] mes affaires ne me permettant point de me rendre immédiatement à Paris, je crois qu’il Est nécessaire de Vous L’acheminer: aussi profitte je du premier courier.
            Jai Lhonneur d’Etre avec le plus profond Respect, Monseigneur, De Vôtre Excellence, Le plus humble & le plus humble serviteur
            
              J. Nebon
            
          
          
            J’avois, Monseigneur, apporté quelques papiers publics de Boston que je croyois pouvoir Vous Remettre mais présumant qu’ils Seroient de trop Vieille date avant que je Sois à Paris, j’ose les Expedier a vôtre Excellence, & la Supplier de croire que je les Expedie par le Courier ne trouvant de meilleure occasion./.
          
         
          Notation: J Vebon, 10 Dec. 1783.
        